Citation Nr: 1818621	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and an anxiety disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 

INTRODUCTION

The Veteran had honorable active service in the United States Marine Corps from April 1981 to December 1983.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in November 2012. 

The Veteran's claim has been developed and adjudicated as entitlement to service connection for PTSD.  In addition to this disorder, the evidence of record demonstrates the Veteran also has diagnoses of depression and anxiety.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In light of Clemons, the issue has been recharacterized (as stated on the cover page) to encompass all psychiatric diagnoses.

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current acquired psychiatric disorder that is related to his active service.  Specifically, he asserts that he boarded the USS Tarawa, LHA-1, in Subic May, Manila, Philippines, in mid-August 1983, and was sent to the Mediterranean Sea in support of operations in Beirut, Lebanon.  The Veteran asserts that he left the USS Tarawa on a mike boat and disembarked on the beach on September 12, 1983.  While on the beach, he reports that a command center was set up, and he along with a forward observer and mortar team set up an observation position and observed tracer rounds flying above.

The Board notes that the Veteran's service personnel records demonstrate that he was in Pearl Harbor, Hawaii, on September 6, 1983.  However, the records also demonstrate that the Veteran was given a SECRET security clearance on April 26, 1983.  In this regard, during a February 2018 hearing before the Board, the Veteran and his representative asserted that the record did not contain the Veteran's unit records from the 1st Marine Brigade BLT 3/3, the USS Tarawa's records, or payroll records.  The Veteran's representative indicated that the aforementioned records could verify the Veteran's statements regarding his service in Lebanon detailed above.  

The Board finds that further development is necessary concerning the Veteran's reported in-service stressor.  See 38 C.F.R. § 3.159 (2017); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  The AOJ has not fully assisted the Veteran in the development of his case, as there is no indication that the AOJ attempted to obtain the Veteran's unit records from the 1st Marine Brigade BLT 3/3, the USS Tarawa's records, or the Veteran's payroll records.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:




(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  Specifically, search all appropriate repositories in an effort to obtain and associate with the record the Veteran's unit records from the 1st Marine Brigade BLT 3/3, unit records from the USS Tarawa, and his payroll records.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should also undertake any other development it determines to be warranted.

3.  Then, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




